        Case 1:18-cv-01690-GBD-JLC Document 48 Filed 05/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                                                  5/14/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
YASMINA LAHLOU,                                                :
                                                               :
                                    Plaintiff,                 :    ORDER TO SHOW CAUSE
                                                               :
         -v.-                                                  :    18-CV-1690 (GBD) (JLC)
                                                               :
BELLATORRA SKIN CARE, LLC,                                     :
NATHAN HALSEY, and EVA BOWEN,                                  :
                                                               :
                                    Defendants.                :
----------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The complaint in this case was filed on February 23, 2018. Dkt. No. 1. All three

defendants failed to timely file responsive pleadings but plaintiff, who is represented, did not

take any further action at that time to prosecute her case. On May 31, 2018, the Honorable

Deborah A. Batts, to whom this case was originally assigned, issued an order to show cause why

plaintiff’s complaint should not be dismissed for failure to prosecute and requested that plaintiff

either show cause or move for a default judgment. Dkt. No. 8. Plaintiff subsequently requested

two extensions of time to file a motion for default judgment, which the Court granted. Dkt. Nos.

9-12.

        On January 16, 2019, plaintiff moved for a default judgment against two of the three

defendants: Bellatorra Skin Care, LLC (“Bellatorra”) and Eva Bowen (“Bowen”). Dkt. No. 27.

The Court granted the motion as to defendant Bellatorra but denied it as to defendant Bowen,

who had by that time filed a notice of appearance pro se. Dkt. Nos. 35, 39. The Court also

dismissed plaintiff’s claims against defendant Nathan Halsey for failure to prosecute. Id.

Thereafter, on November 7, 2019, defendant Bowen filed a motion to dismiss. Dkt. No. 44.

Plaintiff did not file any opposition papers or otherwise respond to defendant Bowen’s motion.
       Case 1:18-cv-01690-GBD-JLC Document 48 Filed 05/14/20 Page 2 of 2



       The case was subsequently reassigned to the Honorable George B. Daniels and Judge

Daniels subsequently referred this case to me for general pretrial supervision and for all

dispositive motions. Dkt. No. 46. On April 1, 2020, I ordered plaintiff to file a response to

defendant Bowen’s motion to dismiss by May 1, 2020. Dkt. No. 47. The order warned that “[i]f

no opposition (or a request for additional time to file opposition papers) is received by that date,

the Court will consider Bowen’s motion to be unopposed.” Id. I also directed plaintiff to file

Proposed Findings of Fact and Conclusions of Law concerning all damages and any other

monetary relief that she seeks against defendant Bellatorra no later than May 8, 2020. Id. To

date, plaintiff has neither filed her opposition papers to the motion to dismiss nor her Proposed

Findings of Fact and Conclusions of Law in support of her default judgment motion. Nor has

plaintiff requested additional time.

       Accordingly, plaintiff is hereby ordered to show cause why this action should not be

dismissed as to the remaining defendants for failure to prosecute and for failure to comply with

the Court’s order. Such showing shall be made by filing a written response to this Order no later

than May 28, 2020. If no response is received by that date, I will recommend to Judge Daniels

that he dismiss this case for failure to prosecute, as no lesser sanction would be effective in these

circumstances.

       SO ORDERED.



Dated: May 14, 2020
       New York, New York




                                                  2
